Exhibit 10.1

BIOMARIN PHARMACEUTICAL INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “AGREEMENT”) is effective as of
            , 2010, by and between BioMarin Pharmaceutical Inc., a Delaware
corporation (the “COMPANY”), and                              (the
“INDEMNITEE”).

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;

WHEREAS, the Company’s Amended and Restated By-Laws (the “BY-LAWS”) and the
Company’s Amended and Restated Certificate of Incorporation (the “CERTIFICATE OF
INCORPORATION”), require that the Company indemnify the directors and officers
of the Company, including persons serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, as authorized by the Delaware General
Corporation Law, as amended (the “DGCL”), under which the Company is organized,
and the By-Laws expressly provides that the indemnification provided therein is
not exclusive and contemplate that the Company may enter into separate
agreements with its directors and officers;

WHEREAS, Indemnitee does not regard the current protection currently provided by
applicable law, the Certificate of Incorporation and the By-Laws and available
insurance as adequate under the present circumstances, and the Company has
determined that the Indemnitee and other directors and officers of the Company
may not be willing to serve or continue to serve in such capacities without
additional protection;

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

WHEREAS, the Indemnitee is willing to serve, or to continue to serve, as a
director, officer, employee or agent of the Company, as the case may be, if
Indemnitee is furnished the indemnity provided herein by the Company; and

WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified by the Company as set forth herein;

NOW, THEREFORE, the Company and Indemnitee hereby agree as set forth below.

1. Certain Definitions.

(a) “CHANGE IN CONTROL” shall mean, and shall be deemed to have occurred if, on
or after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“EXCHANGE ACT”)), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company acting in such capacity or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of

 

- 1 -



--------------------------------------------------------------------------------

the Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the total voting power represented by the Company’s then
outstanding Voting Securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company (the “BOARD”) and any new director whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least two thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of the Company’s assets.

(b) References to the “COMPANY” shall include, in addition to BioMarin
Pharmaceutical Inc., any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which BioMarin
Pharmaceutical Inc. (or any of its wholly owned subsidiaries) is a party which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

(c) “EXPENSES” shall mean any and all expenses, including attorneys’ fees,
witness fees, damages, penalties, interest charges thereon, judgments, fines and
amounts paid in settlement, any federal, state, local or foreign taxes imposed
on Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties imposed on Indemnitee, costs
associated with any appeals, including without limitation the premium, security
for, and other costs relating to any costs bond, supersedes bond, or other
appeal bond or its equivalent, and any other amounts for time spent by
Indemnitee for which Indemnitee is not compensated by the Company or any
affiliated entity or third party (i) for any period during which Indemnitee is
not an agent, in the employment of, or providing services for compensation to,
the Company or any affiliated entity, or (ii) if the rate of compensation and
the estimated time involved is approved by the members of the Board who are not
parties to any action with respect to which expenses are incurred, for
Indemnitee while an agent of, employed by, or providing services for
compensation to the Company or any affiliated entity.

(d) “EXPENSE ADVANCE” shall mean an advance payment of Expenses to Indemnitee
pursuant to Section 3(a).

 

- 2 -



--------------------------------------------------------------------------------

 

(e) “INDEMNIFIABLE EVENT,” subject to the exceptions set forth in Section 9
hereof, shall mean any event or occurrence related to the fact that Indemnitee
is or was a director, officer, employee, agent or fiduciary of the Company, or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise, or by reason
of any action or inaction on the part of Indemnitee while serving in such
capacity.

(f) “INDEPENDENT LEGAL COUNSEL” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(c) hereof, who shall not
have otherwise performed services for the Company or Indemnitee within the last
three years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).

(g) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

(h) “REVIEWING PARTY” shall mean any appropriate person or body consisting of a
member or members of the Board or any other person or body appointed by the
Board who is not a party to the particular claim for which Indemnitee is seeking
indemnification, or Independent Legal Counsel.

(i) “VOTING SECURITIES” shall mean any securities of the Company that vote
generally in the election of directors.

2. Indemnification.

(a) Indemnification of Expenses. The Company shall indemnify and hold harmless
Indemnitee to the fullest extent permitted by law against any and all Expenses
incurred by Indemnitee or that Indemnitee becomes legally obligated to pay
because of any claim or claims made against or by Indemnitee in connection with
any threatened, pending or completed action, suit, proceeding, mediation, or
alternative dispute resolution mechanism whether civil, criminal, arbitrational,
administrative, mediation, government-directed investigative or other, and
whether formal or informal (including an action by or in the right of the
Company), to which Indemnitee is, was or at any time becomes a party or a
participant, including as a witness or otherwise, or is threatened to be made a
party, by reason of the fact that Indemnitee is, was or at any time becomes a
director, officer, employee or other agent of the Company, or is or was serving
or at any time serves at the request of the Company as a director, officer,
employee or other agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, including a subsidiary of the
Company (collectively, a “PROCEEDING”), if the Indemnitee acted in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed

 

- 3 -



--------------------------------------------------------------------------------

to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful. The definition of “Proceeding” shall be considered met if Indemnitee
in good faith believes the situation might lead to the institution of a
Proceeding. Such payment of Expenses shall be made by the Company as soon as
practicable but in any event no later than seven (7) business days after written
demand by Indemnitee therefor is presented to the Company.

(b) Reviewing Party. Notwithstanding the foregoing, (i) the obligations of the
Company under Section 2(a) shall be subject to the condition that the Reviewing
Party shall not have determined (in a written opinion, in any case in which the
Independent Legal Counsel referred to in Section 2(c) hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance shall be subject
to the condition that, if, when and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid; provided, however, that if Indemnitee has commenced or thereafter
commences legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). Indemnitee’s obligation to
reimburse the Company for any Expense Advance shall be unsecured and no interest
shall be charged thereon. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Board, and if there has been such a
Change in Control (other than a Change in Control which has been approved by a
majority of the Board who were directors immediately prior to such Change in
Control), the Reviewing Party shall be the Independent Legal Counsel. If there
has been no determination by the Reviewing Party or if the Reviewing Party
determines that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Absent such
litigation, any determination by the Reviewing Party shall be conclusive and
binding on the Company and Indemnitee.

(c) Change in Control. The Company agrees that if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Board who were directors immediately prior to such Change in
Control), then with respect to all matters thereafter arising concerning the
rights of Indemnitee to payments of Expenses and Expense Advances under this
Agreement or any other agreement or under the Certificate of Incorporation or
the By-Laws as now or hereafter in effect, Independent Legal Counsel, if desired
by Indemnitee, shall be selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld). Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent Indemnitee would be permitted to be indemnified under
applicable law and the Company agrees to abide by such opinion. The Company
agrees to pay the reasonable fees of the Independent Legal Counsel

 

- 4 -



--------------------------------------------------------------------------------

referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
Notwithstanding any other provision of this Agreement, the Company shall not be
required to pay Expenses of more than one Independent Legal Counsel in
connection with all matters concerning a single Indemnitee, and such Independent
Legal Counsel shall be the Independent Legal Counsel for any or all other
Indemnitees unless (i) the Company otherwise determines, or (ii) any Indemnitee
shall provide a written statement setting forth in detail a reasonable objection
to such Independent Legal Counsel representing other Indemnitees.

(d) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 11 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any claim regarding any
Indemnifiable Event, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection therewith.

3. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than seven
(7) business days after written demand by Indemnitee therefor to the Company.
Expenses incurred in defending any proceeding shall be advanced by the Company
prior to the final disposition of the proceeding upon receipt of an undertaking
by or on behalf of Indemnitee to repay the Expenses incurred, if it shall be
determined ultimately that Indemnitee is not entitled to be indemnified.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement, provided
that the failure to give such notice shall not terminate Indemnitee’s right to
indemnification under the DGCL, the Certificate of Incorporation, the By-Laws,
any other agreement, any vote of stockholders or the Board or otherwise and
solely with respect to this Agreement except and only to the extent the
Company’s rights hereunder have been materially adversely affected thereby.
Notice to the Company shall be directed to the Chief Executive Officer of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee). In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.

(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to or during the commencement of legal proceedings by

 

- 5 -



--------------------------------------------------------------------------------

Indemnitee to secure a judicial determination that Indemnitee should be
indemnified under applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief.

(d) Good Faith. Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the Company,
including financial statements, or on information supplied to Indemnitee by the
officers of the Company in the course of their duties, or on the advice of legal
counsel for the Company or on information or records given or reports made to
the Company by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company. In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of the Company shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 3(d) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company. Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion by clear and convincing
evidence.

(e) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a claim pursuant to Section 3(b) hereof, the Company has liability
insurance in effect which may cover such claim, the Company shall give prompt
notice of the commencement of such claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such claim in accordance
with the terms of such policies, provided that the obligation of the insurer to
make any such payment shall not relieve the Company from any of its obligations
hereunder including without limitation under Section 3(a).

(f) Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses relating to any Proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such Proceeding (but not a claim
initiated by Indemnitee) with counsel approved by Indemnitee (not to be
unreasonably withheld) upon the delivery to Indemnitee of written notice of the
Company’s election so to do. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that Indemnitee shall have the right to employ Indemnitee’s separate
counsel in any such Proceeding at Indemnitee’s expense and provided further that
if (A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Proceeding, then the fees and expenses of
Indemnitee’s separate counsel shall be at the expense of the Company.

4. Additional Indemnification Rights; Nonexclusivity.

 

- 6 -



--------------------------------------------------------------------------------

 

(a) Scope. The Company hereby agrees to indemnify the Indemnitee to the fullest
extent authorized or permitted by law, notwithstanding that such indemnification
is not specifically authorized by the other provisions of this Agreement, the
Certificate of Incorporation, the By-Laws or by statute including without
limitation to the fullest extent provided by the Certificate of Incorporation
and/or the By-Laws. In the event of any change after the date of this Agreement
in any applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits afforded by such
change. In the event of any change in any applicable law, statute or rule which
narrows the right of a Delaware corporation to indemnify a member of its board
of directors or an officer, employee, agent or fiduciary, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder except as set forth in Section 9(a) hereof.

(b) Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to and not in limitation of the indemnification and other rights to
which Indemnitee may be entitled under the Certificate of Incorporation, the
By-Laws, any other agreement, any vote of stockholders or the Board, the DGCL,
or otherwise. The indemnification provided under this Agreement shall continue
as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity.

5. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding in which
Indemnitee is or may become involved to the extent Indemnitee has otherwise
actually received payment (under any insurance policy maintained by the Company,
provision of the Certificate of Incorporation, the By-Laws or otherwise) of the
amounts otherwise indemnifiable hereunder; provided, however that such payment
obligation shall be reinstated if the payment under any insurance policy,
provision of the Certificate of Incorporation, the By-Laws or otherwise is
forfeited by the Indemnitee.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Proceeding, but not, however, for all
of the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion of such Expenses to which Indemnitee is entitled.

7. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

8. Liability Insurance. To the extent the Company maintains liability insurance
applicable to directors, officers, employees, agents or fiduciaries, Indemnitee
shall be covered by such policies in such a manner as to provide Indemnitee the
same rights and benefits as are provided

 

- 7 -



--------------------------------------------------------------------------------

to the most favorably insured of the Company’s directors, if Indemnitee is a
director; or of the Company’s officers, if Indemnitee is not a director of the
Company but is an officer; or of the Company’s key employees, agents or
fiduciaries, if Indemnitee is not an officer or director but is a key employee,
agent or fiduciary.

9. Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under the Certificate of
Incorporation or the By-Laws now or hereafter in effect relating to claims for
Indemnifiable Events, (ii) in specific cases if the Board has approved the
initiation or bringing of such claim, or (iii) as otherwise required under
Section 145 of the Delaware General Corporation Law, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be.

(b) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction established in
final judgment not subject to appeal that each of the material assertions made
by the Indemnitee in such proceeding was not made in good faith or was
frivolous.

(c) Claims Under Section 16(b). To indemnify Indemnitee on account of any claim
against Indemnitee solely for an accounting of profits made from the purchase or
sale by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) (“SECTION 16(b)”) of the Exchange Act, or similar provisions of
any federal, state or local statutory law; provided, that with respect to a
claim against Indemnitee solely for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b), Indemnitee shall be entitled to the advancement of
legal expenses unless the Company reasonably determines that Indemnitee clearly
violated Section 16(b) and must disgorge profits to the Company pursuant to the
terms thereof. Notwithstanding anything to the contrary stated or implied in
this Section 9(c), indemnification pursuant to this Agreement relating to any
Proceeding against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) or similar provisions of any federal, state or local
laws shall not be prohibited if Indemnitee ultimately establishes in any
Proceeding that no recovery of such profits from Indemnitee is permitted under
Section 16(b) or similar provisions of any federal, state or local laws.

(d) Fraudulent Actions. To indemnify Indemnitee on account of Indemnitee’s
conduct that is established by a final judgment, not subject to appeal, as
knowingly fraudulent or deliberately dishonest or that constituted willful
misconduct.

(e) Breach of Duty of Loyalty. To indemnify Indemnitee on account of
Indemnitee’s conduct that is established by a final judgment, not subject to
appeal, as constituting a breach of

 

- 8 -



--------------------------------------------------------------------------------

Indemnitee’s duty of loyalty to the Company or resulting in any personal profit
or advantage to which Indemnitee was not legally entitled.

(f) Unlawful and Indemnification. To indemnify Indemnitee if indemnification is
not lawful, as established by the Company by a final judgment on such issue not
subject to appeal.

10. Continuation of Indemnity.

(a) All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is a director, officer, employee or other
agent of the Company (or is or was serving at the request of the Company as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise), shall continue
thereafter so long as Indemnitee may or shall be subject to any Proceeding by
reason of the fact that Indemnitee was serving in the capacity referred to
herein irrespective of the termination or resignation by Indemnitee of his or
her position from the Company or any of its subsidiaries or affiliated entities
and shall inure to the benefit of Indemnitee’s heirs, executors and
administrators.

(b) The Company shall require and cause any successor thereto (whether direct or
indirect) in connection with a Change in Control, by written agreement,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
Change in Control occurred.

11. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

12. Contribution.

(a) If the indemnification provided for by this Agreement is unavailable in
whole or in part and may not be paid to Indemnitee for any reason other than
those set forth in Section 9 hereof, then in respect to any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), to the fullest extent permissible under applicable law, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, the entire amount of Expenses incurred by Indemnitee in
connection with any Proceeding without requiring Indemnitee to contribute to
such payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee.

(b) The Company hereby agrees to fully indemnify and hold harmless Indemnitee
from any claims for contribution which may be brought by officers, directors or
employees of the Company (other than Indemnitee) who may be jointly liable with
Indemnitee.

13. Liability Insurance.

 

- 9 -



--------------------------------------------------------------------------------

 

(a) [or the duration of Indemnitee’s service as a director and/or officer of the
Company, and thereafter for so long as Indemnitee shall be subject to any
pending or possible indemnifiable claim, the Company shall use best efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to cause to be maintained in effect policies of directors’ and
officers’ liability insurance providing coverage for directors and/or officers
of the Company that is at least substantially comparable in scope and amount to
that provided by the Company’s current policies of directors’ and officers’
liability insurance. The minimum AM Best rating for the insurance carriers of
such insurance shall be not less than A-VI (or any future equivalent).

(b) In the event of a Change in Control, the Company shall (i) maintain in force
any and all insurance policies then maintained by the Company in providing
directors’ and officers’ insurance, in respect of Indemnitee, or (ii) require
and cause any successor thereto (whether direct or indirect) to obtain and
maintain a directors’ and officers’ liability insurance policy that provides
coverage for Indemnitee that is at least substantially comparable in scope and
amount to that provided to Indemnitee by the Company as of immediately prior to
the Change in Control, in each case for the six-year period immediately
following the Change in Control. This “tail coverage” shall be placed by the
Company’s insurance broker.

(c) In the event that any action is instituted by Indemnitee under this
Agreement or under any liability insurance policies maintained by the Company to
enforce or interpret any of the terms hereof or thereof, Indemnitee shall be
entitled to be paid all Expenses incurred by Indemnitee with respect to such
action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless as a part of such action a court of competent jurisdiction
over such action determines that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous.

(d) The Company shall make available to Indemnitee a copy of all directors’ and
officers’ liability insurance applications, binders, policies, declarations,
endorsements and other related materials. The Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next without the prior approval thereof by a majority vote of the incumbent
directors of the Company, even if less than a quorum. The Company shall provide
Indemnitee with at least thirty (30) days notice of the non-renewal of,
cancellation of or failure to pay any premium due in respect of such insurance
policies.

14. Optional Trust. The Company may, but shall not be required to create a trust
fund, grant a security interest or use other means, including without limitation
a letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance Expenses pursuant to this
Agreement.

15. No Imputation. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Indemnitee for purposes of determining any rights under this
Agreement.

16. Coverage. This Agreement shall apply with respect to Indemnitee’s service as
an officer and director of the Company prior to the date of this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

18. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.

19. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless as a part of such action a court of competent jurisdiction
over such action determines that each of the material assertions made by
Indemnitee as a basis for such action were not made in good faith or were
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee in
defense of such action (including costs and expenses incurred with respect to
Indemnitee’s counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of Expenses with respect to such action, unless as a
part of such action a court having jurisdiction over such action determines that
each of Indemnitee’s material defenses to such action were made in bad faith or
were frivolous.

20. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

21. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

22. Severability. The provisions of this Agreement shall be severable in the
event that any

 

- 11 -



--------------------------------------------------------------------------------

of the provisions hereof (including any provision within a single section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

23. Choice of Law. This Agreement and all aspects of the relationship of the
parties hereto relating to this Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware as applied to contracts between Delaware residents entered into and to
be performed entirely within the State of Delaware without regard to the
conflict of laws principles thereof.

24. Subrogation. In the event of payment under this Agreement and after
Indemnitee has no more Expenses in respect of a Proceeding (after giving effect
to any claim of subrogation), the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee, who shall execute
all documents required and shall do all acts that may be necessary to secure
such rights and to enable the Company effectively to bring suit to enforce such
rights.

25. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

26. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto; provided,
however, that this Agreement is a supplement to and in furtherance of the
Certificate of Incorporation, the By-Laws, any vote of stockholders or the
Board, any other contract granting indemnification, the DGCL and any other
applicable law, and shall not be deemed a substitute therefor, and does not
diminish or abrogate any rights of Indemnitee thereunder and this Agreement does
not release the Company from its obligations to the extent such obligations have
been incurred under any prior indemnification agreement between the Company and
Indemnitee.

27. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
or as director of the Company or any of its subsidiaries or affiliated entities.
Similarly, Indemnitee may at any time and for any reason resign from such
position(s) (subject to any contractual obligation that Indemnitee may have
assumed apart from this Agreement or any obligation imposed by operation of law)
and that neither the Company nor any of its subsidiaries or affiliated entities
shall have any obligation under this Agreement to continue Indemnitee in any
such position(s).

[Remainder of page left blank intentionally]

 

- 12 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

“COMPANY”     BIOMARIN PHARMACEUTICAL INC.     By:  

 

    Name:       Title:       Address:  

 

“INDEMNITEE”     Signature:  

 

    Name:       Address:  

 

- 13 -